Citation Nr: 1716174	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-36 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to chronic pain due to service-connected low back strain.  

2.  Entitlement to an initial disability rating in excess of 10 percent for low back strain prior to January 21, 2015, and in excess of 20 percent thereafter.  

3.  Entitlement to an initial disability rating in excess of 10 percent for a neurologic disability of the left lower extremity associated with low back strain.  

4.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  

5.  Entitlement to an initial disability rating in excess of 70 percent for an unspecified depressive disorder.  

6.  Entitlement to an effective date earlier than January 11, 2010 for the grant of service connection for an unspecified depressive disorder.  

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 1976.  

These matters come before the Board of Veterans' Appeals Board) from February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran previously requested a hearing before the Board within his February 2012 VA Form 9 substantive appeal; however, this request was withdrawn by the Veteran's attorney in December 2013.  38 C.F.R. § 20.704(e) (2016).  

The Veteran's claims of entitlement to service connection for hypertension, to include as secondary to chronic pain due to a service-connected low back strain; entitlement to an initial disability rating in excess of 10 percent for a low back strain; entitlement to an initial disability rating in excess of 10 percent for neurologic disability of the left lower extremity as secondary to a low back strain; and entitlement to a TDIU rating were previously remanded by the Board in July 2014.  The Board finds that there has been substantial compliance regarding the initial rating and TDIU claims; however, as discussed below, additional development is required regarding the Veteran's service-connection claim for hypertension.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, an October 2015 RO decision granted the Veteran's claim of entitlement to service connection for an unspecified depressive disorder and assigned a 70 percent disability rating, effective January 11, 2010.  Thereafter, in October 2016, the Veteran filed a timely notice of disagreement (NOD) regarding both the initial disability rating and effective date assigned.  See 38 C.F.R. § 20.201 (2016).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2016).  Thus, although the Veteran's claims of entitlement to an initial disability rating in excess of 70 percent for an unspecified depressive disorder and entitlement to an effective date earlier than January 11, 2010 for the grant of service connection for an unspecified depressive disorder were not certified to the Board on appeal, the Board will address them herein for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing these appealed issues.  

As such, the issues of entitlement to service connection for hypertension, to include as secondary to chronic pain due to a service-connected low back strain; entitlement to an initial disability rating in excess of 70 percent for an unspecified depressive disorder; and entitlement to an effective date earlier than January 11, 2010 for the grant of service connection for an unspecified depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

The issue of entitlement to dependency benefits has been raised by the record in a January 2017 report of general information, but has not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  



FINDINGS OF FACT

1.  Prior to January 21, 2015, the Veteran's low back strain was manifested by subjective chronic pain and no worse than slight limitation of motion of the lumbar spine, including forward flexion to no worse than 62 degrees and combined thoracolumbar range of motion to no worse than 159 degrees, without favorable ankylosis, incapacitating episodes of intervertebral disc syndrome (IVDS), or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  From January 21, 2015, the Veteran's low back strain was manifested by subjective chronic back pain and objective limited range of motion, without any lumbar ankylosis or incapacitating episodes of IVDS.  

3.  For the entire period on appeal, the Veteran's neurologic disability of the left lower extremity associated with low back strain has been manifested by decreased sensation which is most nearly approximated by mild incomplete paralysis of the sciatic nerve and not moderate incomplete paralysis of the sciatic nerve.  

4.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for low back strain prior to January 21, 2015, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237 (2002 & 2016).  

2.  The criteria for an initial disability rating in excess of 10 percent for a neurologic disability of the left lower extremity associated with low back strain have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8620 (2002 & 2016).  

3.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Initial Ratings - Low Back Strain/Left Lower Extremity  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claims, the Board has considered them from the assigned initial effective dates, including the earlier effective dates granted within the July 2014 Board decision and the implementing July 2015 RO decision, as well as the appropriateness of any assigned staged rating periods and whether any additional staged rating periods are warranted.  

The Veteran's service-connected low back strain is rated as 10 percent disabling prior to January 21, 2015 and as 20 percent disabling thereafter under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237, regarding lumbosacral strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2016).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine great than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine great than 120  degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

The Veteran's neurologic disability of the left lower extremity associated with low back strain is rated as 10 percent disabling from July 19, 2005, pursuant to DC 8699-8620, regarding an unlisted neurologic disability rated by analogy to neuritis of the sciatic nerve.  See 38 C.F.R. § 4.71a, DC 8620 (2016).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2016).  

Pursuant to DC 8520, regarding paralysis of the sciatic nerve, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2005 & 2016).  

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016).  Under the Formula for Rating IVDS, a 10 percent disability rating is warranted for incapacitation episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

The Board notes that the criteria for rating spine disorders were amended in 2002 and 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004).  For claims pending prior to the 2002 and 2003 amendments, as in the instant case regarding the Veteran's low back strain, the Board may consider rating the claim under the old and new criteria, whichever is more favorable to the Veteran, except that the new criteria may not be applied before their effective date.  See 38 U.S.C.A. § 5110(g) (West 2014); see also VAOPGCPREC 3-2000 (2000).  

Prior to September 26, 2003, DC 5292, regarding limitation of motion of the lumbar spine, provided a 10 percent disability rating for slight limitation of motion, a 20 percent disability rating for moderate limitation of motion, and a maximum schedular 40 percent disability rating for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 23, 2002, DC 5293 (regarding IVDS) provided a 10 percent disability rating for recurring attacks of mild IVDS, a 20 percent disability rating for recurring attacks of moderate IVDS, a 40 percent disability rating for severe IVDS with recurring attacks with intermittent relief, and a 60 percent disability rating for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  

Prior to September 26, 2003, DC 5295, regarding lumbosacral strain, provided a 10 percent disability rating for characteristic pain on motion; a 20 percent disability rating for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position; and a 40 percent disability rating for severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent disability rating was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2016).  

Although the pre-2003 rating criteria regarding the spine were less defined than the current rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association (AMA) Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition to measure range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  In other words, even though the pre-2003 rating criteria regarding the spine did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider current range of motion findings in order to rate the severity of spine disabilities under the old rating criteria.  

Turning to the relevant evidence of record, VA treatment records from February 1998 document the Veteran's report of ongoing back pain.  In August 2002, he again reported back pain for one week in duration, but denied any radiculopathy or neuromotor conditions; upon physical examination, spinal appearance was unremarkable, without antalgic gait or edema, and with normal motor strength in the bilateral lower extremities and a negative straight leg raising test.  The following month, the Veteran denied any urinary or bowel complaints but noted some tingling and numbness into his right calf; upon objective examination, there was no vertebral point tenderness, edema, or muscle spasms, and a neurologic review was intact in the lower extremities.  His condition was assessed as persistent lower back pain which interfered with general activity, walking ability, and normal work outside the home.  VA treatment records from September 2003 again document a physical examination of the Veteran's back without edema, normal motor strength in the bilateral lower extremities, and a negative straight leg raising test.  In December 2004, he continued to complain of severe chronic back pain, with normal x-rays since 1998 that did not document significant musculoskeletal disease.  

July 2005 VA treatment records document his ongoing intermittent low back and neck pain, with asymmetrical paresthesias in both upper and lower extremities at different times.  The Veteran reported current employment as a floor cleaner/buffer at Walmart for eight hours per day.  A musculoskeletal examination revealed no gross abnormalities, with some mild tenderness of the lower lumbar spine, mildly decreased range of motion of the lumbar spine in forward flexion with the fingertips reaching to the mid to lower legs, and some increased low back muscle tightness and soreness at the end of forward flexion.  A neuromuscular exam revealed some diminished reflexes and diminished to pinprick sensation in the left lower extremity, while touch and position sense as grossly intact in the upper and lower extremities.  In September 2005, the Veteran complained of back pain running into his left arm.  In October 2005, he reported ongoing employment at Walmart, with no difficulty doing his job; upon examination, his back displayed painless range of motion.  

Private treatment records from January 2007 document a neurological review of systems that was within normal limits; the Veteran's extremities were also normal, with good strength and range of motion.  

At the February 2007 decision review office (DRO) hearing, the Veteran testified that he struggled to get up every day due to his back pain.  

Upon VA examination in May 2008, the Veteran reported low back pain since active service, and constant back pain since 2001, although he admitted to only two or three non-documented visits for his back between discharge from active service and 2008.  He denied any current neurologic, bladder, or bowel symptoms, as well as flare ups or back spasms, but reported symptoms of fatigue, decreased motion, stiffness, weakness, and pain.  There were no incapacitating episodes of IVDS in the past 12 month period, and no time lost from work.  The Veteran did not require the use of any assistive devices, although he was limited to walking 50 yards, after which he experienced increased discomfort in his low back.  Upon physical examination, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The Veteran's spine and gait were normal, without kyphosis, lumbar flattening, lordosis, scoliosis, or reverse lordosis.  Muscle strength was normal, without atrophy, as were reflexes.  There was a slight subjective decrease in sensation from just below the left knee to the toes compared to the right.  Range of motion included forward flexion to 62 degrees (with objective evidence of pain at 55 degrees), extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 22 degrees (each with objective evidence of pain at the endpoints).  There was no additional loss of range of motion upon repetition or ankylosis.  The Veteran was capable of performing manual labor and lifting required by the majority of multiple jobs including his present job, although he was unable to lift anything greater than 100 pounds based on his description and estimate of lifting on the job.  

An October 2009 Social Security Administration (SSA) decision documents that the Veteran was found to be disabled from March 2009 due to severe impairments including cervical degenerative disc disease with radiculopathy, lumbago, and oropharyngeal cancer which prevented him from performing any substantial gainful activity on a regular sustained basis.  

VA treatment records from February 2010 document that the Veteran's lumbar spine was "functional" for forward flexion, limited rotation, and lateral flexion.  Lower extremity strength was slightly diminished, and the Veteran was using inserts for his chronic pain issues.  

At an April 2010 DRO hearing, the Veteran reported that his back and left lower extremity conditions resulted in daily pain which made it hard to get out of bed some days and limited his ability for physical activities including walking, household chores, and picking up his daughter.  

Upon VA examination in May 2011, the Veteran reported that he could not work due to his back condition.  He reported constant back pain with radiation and numbness in his arms and legs, and severe flare ups resulting in loss of motion or decrease in function.  Upon physical examination, range of motion included forward flexion to 30 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, and bilateral lateral rotation to 20 degrees, without additional loss of range of motion on repetition.  There was objective evidence of pain upon motion, without spasm, weakness, tenderness, atrophy, guarding, ankylosis, or other spinal deformity.  A neurological examination revealed a slight sensory decrease on the left anterior thigh, while motor strength and reflexes were normal.  The VA examiner diagnosed low back strain and stated that he had little confidence in the results of the measured spine range of motion based upon the "sketchy history" provided by the Veteran and an examination that was inconsistent with his behavior "when coming to and from the exam room and the apparent ease of donning and doffing his shoes."  The examiner noted decreased sensation of the left lower extremity was evident on examination but that a determination of functional problems associated with the condition would be conjecture given the disparity between the examination, the Veteran's behavior, and the history.  Finally, the Veteran reported that he was currently unemployed and that he experienced functional impairment upon physical activities such as lifting, carrying, standing, and walking.  

In February 2012, a private physician opined that the Veteran's back condition stemmed from his active service and it should be increased to a 50 percent disability rating.  

The Veteran was most recently afforded a VA back and peripheral nerves examination on January 21, 2015.  At that time, he reported trouble with his lower back since active service.  He stated that he worked multiple jobs, which involved mild to moderate lifting over the last 30 years, but that he was unable to work any longer and was in receipt of SSA disability.  He reported flare ups of his back when his wife would have to help him get out of bed and his left leg would give out and cause him to fall.  Initial range of motion findings included forward flexion to 50 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees, with pain noted upon examination which did not result in or cause functional loss.  There was tenderness to palpation in the paraspinal area of L3-5 with mild spasms that did not result in abnormal gait or abnormal spinal contour, and no evidence of pain with weight bearing, ankylosis, IVDS, or other neurologic abnormalities.  The Veteran was unable to perform repetitive use testing secondary to reported pain, although the examiner noted that he seemed to have exaggerated difficulty with range of motion since he was observed rising from a chair in the waiting room and walking down the hall with minimal difficulty; additionally, the examiner concluded that it would be purely speculative to state exactly what degree of additional loss of range of motion would be due to pain on use or during flare-ups as the Veteran's reports were not reproduced during the examination.  Muscle strength was only slightly diminished or normal, without atrophy, as were reflexes.  Sensation was slightly diminished on the left in the upper anterior thigh (L2), thigh/knee (L3/4), and lower leg/ankle (L4/L5/S1), and a straight leg raising test was positive bilaterally.  In particular, the Veteran reported intermittent pain radiating to his legs and upper extremities, in addition to mild constant pain in his left upper extremity and bilateral lower extremities, mild intermittent pain in his left upper and lower extremities, mild paresthesias and/or dysesthesias in his left upper and lower extremities, and mild numbness in his upper extremities and left lower extremity.  However, the examiner noted that the Veteran was currently having less problems with his lower back and more problems with his nonservice-connected cervical spine, and while the Veteran's upper extremity nerves were affected, his lower extremity nerves were normal bilaterally, as evidenced by an electromyography (EMG) study in 2013.  The examiner noted that the Veteran did not claim lower extremity neuropathic pain and stated that he did not have radicular pain or any other signs or symptoms due to radiculopathy.  Finally, the Veteran did not require the use of assistive devices, and imaging studies did not document arthritis, and the Veteran's back condition had a functional impact upon his ability to work in that he had some restrictions on physical activity; he was unable to stand more than 15 minutes without increased pain and could not lift or move any heavy objects.  

After consideration of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for low back strain prior to January 21, 2015, and in excess of 20 percent thereafter, and entitlement to an initial disability rating in excess of 10 percent for a neurologic disability of the left lower extremity.  

The evidence of record prior to January 21, 2015 does not document more than slight limitation of motion of the lumbar spine, forward flexion to greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine note greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237 (2002 & 2016).  The Board is aware that at time of the May 2008 examination, pain with flexion began at 55 degrees, which is less than 60 degrees; however, the criteria specifically include pain.  See General Rating for Diseases or Injuries of the Spine ("With or with symptoms such as pain....").  To the extent that the May 2011 VA examination documents that the Veteran's forward flexion was limited to 30 degrees, which would otherwise warrant an increased 20 percent disability rating under 38 C.F.R. § 4.71a, DC 5237, the Board finds it highly probative that the May 2011 VA examiner pointed out that he had little confidence in the results of the measured spine range of motion based upon Veteran's inconsistent history, examination, and behavior.  The Board accords high probative value to this finding by the examiner for several reasons.  One, the examiner explained that the Veteran was able to take off and put on his shoes with ease, and thus his opinion was based upon his own observations of the Veteran's movement with flexion.  Two, a different examiner made a similar finding.  See January 2015 VA examination report ("On exam he did seem to exaggerate his pain on motion of the lower back.").  Three, the 2012 testing by VA and private hospitalizations, which included psychological testing, show that the Veteran was diagnosed with malingering and examiners specifically found the Veteran exaggerated his medical picture.  See June 2012 VA examination report (addressing SIMS testing); and February 1996, May 1994, and April 1994 private hospitalization reports.  The May 2011 finding of forward flexion to 30 degrees lacks probative value regarding the severity of the Veteran's low back strain upon examination in May 2011, and, therefore, is not a basis to award a higher rating for low back strain.  

Additionally, the evidence regarding the Veteran's neurologic disability of the left lower extremity documents his ongoing subjective reports of paresthesias in his left lower extremity.  Notably, however, objective neurologic reviews document that his left lower extremity was either normal or with only mildly (or slightly) diminished sensation.  As such, an initial disability rating in excess of 10 percent for his left lower extremity neurologic disability is not warranted.  See 38 C.F.R. § 4.124a, DC 8620.  To the extent that September 2016 correspondence from the Veteran's attorney asserts entitlement to a separate compensable disability rating based upon the Veteran's subjective reports of neurologic symptoms involving his right lower extremity, the Board finds it the objective evidence of record is more probative in this regard as it does not document a neurologic disability of the right lower extremity for any period on appeal.  Moreover, upon the most recent VA examination in January 2015, the Veteran specifically denied lower extremity neuropathic pain, radicular pain, or any other signs or symptoms due to radiculopathy.  Finally, the SSA determination of record documents radiculopathy of the Veteran's upper extremities related to his nonservice-connected cervical spine disability.  

The Veteran is competent to report his observable symptoms, including ongoing back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent the Veteran continues to endorse chronic back pain, such pain is adequately considered in the currently assigned compensable disability ratings for his low back strain.  See 38 C.F.R. § 4.59.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  As the preponderance of evidence weighs against the Veteran's initial rating claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular disability rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2016).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for a service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected low back strain or left lower extremity neurologic disability that would render the schedular criteria inadequate.  The Veteran's symptoms as discussed above are contemplated in the disability ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  To the extent that September 2016 correspondence from the Veteran's attorney asserts entitlement to an extraschedular disability rating based upon the Veteran's reports of functional impairment during flare ups of his low back strain, the Board finds that the resulting symptomatology reported by the Veteran, including decreased physical ability, is properly contemplated by the schedular criteria.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected low back strain or left lower extremity neurologic disability are considered by the schedular disability ratings assigned.  Based on the foregoing, the Board finds the assigned schedular disability ratings are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

IV.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for unspecific depressive disorder (rated as 70 percent disabling from January 11, 2010), low back strain (rated as 10 percent disabling from October 5, 1976 and as 20 percent disabling from January 21, 2015), and a left lower extremity neurologic disability (rated as 10 percent disabling from July 19, 2005).  Based upon the above, the Veteran's current combined 80 percent disability rating meets the schedular criteria for a TDIU rating from January 11, 2010.  See 38 C.F.R. § 4.16(a).  Additionally, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016).  Therefore, the Board has considered the Veteran's TDIU claim for the entire pendency of his initial rating claims.  

In addition to the evidence already discussed above regarding the Veteran's service-connected low back strain and left lower extremity, the evidence of record relevant to the Veteran's TDIU claim includes a January 2010 private opinion which found that the Veteran was permanently and totally disabled due to his service-connected disabilities.  The physician stated that the Veteran had been found to be disabled by SSA, whose determination was made in large part based upon information within VA records.  

Within his formal April 2011 TDIU application, the Veteran reported that his service-connected back condition prevented his employment.  He stated that he last worked full-time in December 2008 as a material handler for Staff Masters, Inc., and that he became too disabled to work in March 2009.  The Veteran further reported an education history including four years of high school, without other education or training.  

In November 2011, the Veterans previous employer reported that the Veteran last worked there in January 2009 as a general laborer with varied hours; there were no concessions made for his employment, which was terminated due to a completed assignment.  

In February 2012, a private physician again opined that the Veteran's TDIU claim should be granted based upon his mental anguish, cancer diagnosis, and PTSD symptoms.  The physician stated that the findings of SSA supported the conclusion that the Veteran was permanently medically disabled from his service-connected conditions.  

In June 2012, a VA examiner found that the Veteran's service-connected unspecified depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran reported that he was disabled and unemployed due to his back condition.  

Upon subsequent VA mental examination in January 2015, the examiner noted that the Veteran's service-connected unspecific depressive disorder resulted in difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Notably, the Veteran again reported that he was unemployed and disabled due to back pain.  

In August 2015, a private physician concluded that the Veteran would be unable to maintain gainful employment due to his service-connected low back strain.  The physician noted that the Veteran needed help to get out of bed and had frequent falls, in addition to his depressed mood which also impacted his ability to function.  

A September 2015 medical opinion from a physician shows that he concluded that the occupational limitations caused by the Veteran's depression would have "mild to moderate impairment of occupational reliability and productivity" and that the Veteran would be employable.

Following a review of the relevant evidence of record, including discussed in detail above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a TDIU rating for the entire period on appeal.  

The Board acknowledges the Veteran's assertion that he is unemployable due to his service-connected low back strain, as well as the several private opinions that found the Veteran to be completely disabled due to his service-connected disabilities, including primarily his service-connected low back strain.  However, these private opinions are of limited probative value based upon the private physician's repeated reliance on the SSA conclusion that the Veteran was disabled; notably, the Veteran has been found to be disabled from March 2009 by SSA, but this finding was based upon several severe impairments including nonservice-connected cervical degenerative disc disease with radiculopathy and oropharyngeal cancer.  

Additionally, without overly duplicating the relevant evidence already discussed in detail above, the Board finds it highly probative that VA examinations revealed some functional impairment upon the Veteran's ability for physical activities based upon his service-connected low back strain, there is no indication that his lumbar spine or left lower extremity disabilities preclude his ability to secure or follow a substantially gainful occupation.  Additionally, while the VA mental examinations document occupational impairment, including difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting, such impairment is contemplated in the high disability rating assigned for his unspecified depressive disorder, and does not equate to a complete inability to secure or follow a substantially gainful occupation.  

As such, the preponderance of the evidence of record does not document that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


ORDER

An initial disability rating in excess of 10 percent for low back strain prior to January 21, 2015, and in excess of 20 percent thereafter, is denied.  

An initial disability rating in excess of 10 percent for a neurologic disability of the left lower extremity associated with low back strain is denied for the entire period on appeal.  

A TDIU rating is denied for the entire period on appeal.  


REMAND

I.  Service Connection - Hypertension  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The previous July 2014 Board remand specifically requested that a VA examiner opine regarding the etiology of the Veteran s hypertension, to include as secondary to chronic pain associated with his service-connected low back strain.  

The resulting January 2015 VA examination report documents the VA examiner's conclusion that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's active service and chronic pain resulting from his low back strain.  The examiner pointed out the Veteran's very strong family history of hypertension and cardiac problems; he also noted that African Americans as a group have a very high rate of hypertension.  

Significantly, while the January 2015 VA examiner appears to have properly addressed the question of whether the Veteran's hypertension was directly caused by his active service or chronic pain due to his service-connected low back strain, the examiner did not render the requested opinion as to whether the Veteran's hypertension was aggravated beyond the normal course of the disease by his service-connected low back strain.  

An August 2015 private medical opinion found that the Veteran's hypertension was more likely than not multi-factorial and related to his depression, chronic pain, and use of nonsteroidal anti-inflammatory drugs (NSAIDs) for his low back strain; the private physician supported his nexus opinion with included medical literature which indicates nexus relationships between hypertension and depression, chronic pain, and the use of NSAIDs.  

Given the above, the January 2015 VA opinion is inadequate and does not meet substantial compliance with the July 2014 Board remand directives; moreover, it does not consider the subsequent August 2015 private nexus opinion with supporting medical literature.  Therefore, upon remand, an adequate VA medical opinion must be obtained which fully addresses all relevant evidence, including the August 2015 private medical opinion, and whether the Veteran's hypertension is caused or aggravated by a service-connected disability, including low back strain or unspecified depressive disorder.  See Barr, 21 Vet. App. at 312; see also Stegall v. West, 11 Vet. App. 268 (1998).  

II.  SOC - Initial Rating/Effective Date - Unspecified Depressive Disorder  

As noted in the Introduction above, the Veteran submitted a timely October 2016 NOD regarding the October 2015 RO decision which granted the Veteran's claim of entitlement to service connection for an unspecified depressive disorder and assigned a 70 percent disability rating, effective January 11, 2010.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely October 2016 NOD, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC regarding the Veteran's claims of entitlement to an initial disability rating in excess of 70 percent for an unspecified depressive disorder and entitlement to an effective date earlier than January 11, 2010 for the grant of service connection for an unspecified depressive disorder.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefits sought, or withdrawal of the October 2016 NOD.  

The remanding of these particular issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the AOJ should return the Veteran's claims of entitlement to an initial disability rating in excess of 70 percent for an unspecified depressive disorder and entitlement to an effective date earlier than January 11, 2010 for the grant of service connection for an unspecified depressive disorder to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the January 2015 VA examiner, or an equally qualified VA examiner, regarding the Veteran's claim of entitlement to service connection for hypertension.  The Veteran's entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full and current VA examination if deemed necessary by the examiner, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner must offer an opinion as to the following:  

(a) whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by a service-connected disability, including low back strain or unspecified depressive disorder.  

(b) whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated (permanently worsened beyond natural progression) by a service-connected disability, including low back strain or unspecified depressive disorder.  

In providing the requested opinions, the examiner must include a clear discussion of all relevant lay and medical evidence of record, including the August 2015 private nexus opinion with supporting medical literature.  

2.  After the above development, review the resulting opinion to ensure its adequacy.  If any resulting opinion is inadequate for any reason, the matter must be returned to the VA examiner for corrective action.  

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, including low back strain or unspecified depressive disorder.  If the claim remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

4.  Finally, issue an SOC addressing the issues of entitlement to an initial disability rating in excess of 70 percent for an unspecified depressive disorder and entitlement to an effective date earlier than January 11, 2010 for the grant of service connection for an unspecified depressive disorder.  The Veteran must be advised of the time limit in which he may file a substantive appeal as to that issue.  38 C.F.R. § 20.302(b) (2016).  If, and only if, the Veteran timely perfects an appeal, return the matters to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


